Citation Nr: 0921393	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating greater than 10 percent 
for coronary posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969.  

The issue of entitlement to service connection for a 
bilateral hearing loss comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The issue of entitlement to an increased rating 
for PTSD comes to the Board on appeal from a March 2007 
rating decision of a VA RO.  A notice of disagreement was 
filed in June 2007, a statement of the case was issued in 
November 2007, and a substantive appeal was received in 
December 2007.  

The December 2006 rating decision also denied entitlement to 
service connection for tinnitus, and the Veteran filed a 
notice of disagreement in June 2007.  A statement of the case 
was issued in November 2007.  However, in his substantive 
appeal, the Veteran expressly indicated that he was only 
appealing the bilateral hearing loss and PTSD issues.  Thus, 
the tinnitus issue is not in appellate status.  See generally 
38 U.S.C.A. § 7105 (West 2002). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 

2.  The veteran's PTSD is productive of occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).  

2.  The criteria for an initial disability evaluation of 30 
percent (but no higher) for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in September 2006 with regard to the bilateral hearing 
loss issue, and in June 2007 with regard to the PTSD issue.  
The September 2006 letter also provided the Veteran with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable to the PTSD 
claim.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
multiple reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Bilateral Hearing Loss

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, 
opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran has claimed entitlement to hearing loss due to 
exposure to noise from artillery during active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination dated in August 1966 
reflects that no ear abnormalities were detected.  The 
veteran scored 15/15 bilaterally on the whispered voice test.  

A Report of Medical Examination dated in April 1968 reflects 
that no ear abnormalities were detected.  Audiometric testing 
showed pure tone thresholds, in decibels, as:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
-
5
0
LEFT
5
0
-
5
5

A Report of Medical Examination dated in August 1969 reflects 
that no ear abnormalities were detected.  Audiometric testing 
showed pure tone thresholds, in decibels, as:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
0

A Report of Medical History dated in August 1969 for 
separation purposes reflects that the Veteran checked the 
'no' box for hearing loss.  

In letters dated in September 2006, Dr. S.J.C. opined that 
the Veteran's work did not cause hearing loss, and it was 
possible that exposure to loud noises in the army caused 
hearing loss.  

A letter from Dr. Y.J.K. reflects that the Veteran was seen 
in September 2006 and diagnosed with a moderate sensorineural 
hearing loss present in both ears.  

The Veteran underwent a VA examination in November 2006.  
Speech recognition threshold scores were 92 percent for the 
right ear and 96 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 40 decibels and a left ear 
average of 34 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
50
55
LEFT
15
25
35
40
35

The examiner diagnosed normal to moderate sensorineural 
hearing loss in the right ear and normal to mild 
sensorineural hearing loss in the left ear.  The examiner 
opined that it is not likely that the Veteran's hearing loss 
is a result of his military noise exposure.  The examiner 
reasoned that service treatment records indicated that the 
Veteran had hearing within normal limits when he entered and 
when he was released from military service.  

The clinically normal hearing findings upon separation from 
service are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
bilateral hearing loss was present at that time.  The Board 
views the examination report as competent evidence that there 
was no bilateral hearing loss at that time.  Also of 
significance is the fact that, upon separation from service, 
the Veteran reported no hearing complaints and checked the 
'no' box for hearing loss.  This suggests that the Veteran 
himself did not believe that he had any ongoing hearing loss 
at that time.  

The Board notes that the lack of any clinical evidence of 
hearing loss during the 37 years between the Veteran's 
separation from active duty and the first diagnosis of 
hearing loss is itself evidence tending to show that no 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for hearing loss may not be 
presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any hearing loss during service in this case is supported 
by affirmative evidence, consisting of the service 
examination reports which included normal audiometric 
testing.  Although the Veteran has asserted that his hearing 
loss is due to acoustic trauma in service, the fact remains, 
however, that there is no record of complaints of hearing 
loss during service, and he has not provided any medical 
evidence, whatsoever, showing findings or a diagnosis of 
hearing loss until 2006.  Finally, the Board believes it 
significant that the November 2006 medical examiner opined 
that the current bilateral hearing loss was not etiologically 
related to service.  

The Board has considered the Veteran's own lay statements to 
the effect that his bilateral hearing loss is causally 
related to exposure to noise from artillery during active 
service.  However, the Veteran is not competent to provide a 
medical nexus opinion between bilateral hearing loss and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of a medical 
nexus or medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that bilateral hearing loss is related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

PTSD

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
initial disability rating.  A March 2007 rating decision 
granted service connection for PTSD and assigned a 10 percent 
disability rating effective September 18, 2006 under 
Diagnostic Code 9411.  A July 2008 rating decision assigned a 
100 percent disability rating for PTSD from April 22, 2008 
and a 10 percent disability rating from June 1, 2008.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 9411, the criteria for ratings for 
mental disorders, including PTSD, is as follows:

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  

The GAF scale reflects the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See also Carpenter, 8 Vet. App. 243.  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

The Veteran underwent a VA examination in February 2007.  
Upon mental status examination, his speech was unremarkable.  
His mood had a slight to mild depressive quality at times 
during the interview.  His orientation to person and place 
was intact, although with regard to time, he was off one day 
on the date and off on the season.  Thought process and 
content were unremarkable.  The Veteran did not have 
delusions.  He understood the outcome of his behavior.  He 
was of average intelligence, although he did not seem to 
understand the impact of his alcohol dependence on his life.  
The Veteran had sleep impairment, although with his daytime 
naps, he was getting close to seven to eight hours of sleep a 
day.  In addition, the examiner noted that it was difficult 
to determine if his sleep impairment was secondary to alcohol 
abuse/dependence or some other disorder.  The Veteran did not 
have hallucinations or inappropriate behavior.  He had 
obsessive/ritualistic behavior, as well as panic attacks.  He 
had suicidal thoughts, but not homicidal thoughts.  He had 
fair impulse control and no episodes of violence.  He was 
able to maintain minimum personal hygiene and had no problem 
with activities of daily living.  Remote and recent memory 
were mildly impaired, although immediate memory was normal.  
The examiner diagnosed PTSD.  The examiner noted that it 
appeared that a good portion of his current impairments were 
just as likely or more likely to be caused by his substance 
abuse/dependence.  The examiner noted that PTSD could be the 
cause of sleep problems, irritability, detachment from 
others, memory and concentration problems, hypervigilance, 
startle response, difficulty expressing feelings, and 
intrusive memories and flashbacks.  The examiner assessed a 
GAF score of 70 for PTSD.  

The Board acknowledges that the February 2007 VA examination 
did show some of the symptoms listed for a 30 percent rating.  
Specifically, the examiner reported that the Veteran's PTSD 
could be the cause of sleep problems, suspiciousness, and 
memory problems.  It therefore appears that the Veteran's 
PTSD has now resulted in some symptoms listed among the 
criteria for a 30 percent rating.  

After reviewing the evidence and comparing the PTSD 
manifestations to the regulatory criteria, the Board is led 
to conclude that the current PTSD disability picture arguably 
more nearly approximates the criteria for a 30 percent 
rating.  Under 38 C.F.R. § 4.7, a 30 percent rating is 
therefore warranted.  

However, the Board also concludes that the clear 
preponderance of the evidence is against a rating in excess 
of 30 percent.  Virtually none of the symptoms listed for a 
50 percent rating have been demonstrated.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment is fully contemplated by 30 percent schedular 
rating being assigned by the Board in this decision.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  

A rating of 30 percent for PTSD is warranted.  To this 
extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


